                                                                          FILED
                                                                        U.S. DISTRICT COURT
                     UNITED STATES DISTRICT COURT                   EASTERN DISTRICT ARKANSAS

                     EASTERN DISTRICT OF ARKANSAS                        JUL O9 2021
                          PINE BLUFF DIVISION

ARRON MICHAEL LEWIS                                             ~~~RK
                                                              By:~                      CLERK
ADC #151373

V.                         No. 5:18-CV-218-BRW-JTR

WENDY KELLEY, Director
Arkansas Department of Correction, et al.                             DEFENDANTS


                                      ORDER

      Plaintiff Arron Michael Lewis ("Lewis") alleges that on June 9, 2016, "at

approximately 10:30 a.m.," Defendant Hazel Robinson ("Robinson") used excessive

force against him, while he was in handcuffs and shackled, and being escorted to see

a medical provider in the Varner Supermax Unit ("VSM"). According to Lewis,

"Corporal Sanders," the other escort guard, witnessed Robinson's use of excessive

force. Lewis alleged these facts in what he designated as an "Emergency Grievance,"

which he dated and signed on June 10, 2016. Doc. 56 at 3-6.

      Sergeant Jackson received the "Emergency Grievance" on June 14, 2016.

Sergeant Jackson, who is identified as "the problem solver," appears to have decided

that the nature of Lewis's complaint did not qualify to be handled as an "Emergency

Grievance" and he chose to treat Lewis's submission as a Step 1 "informal

resolution." Id. at 3. Sergeant Jackson also appears to have talked to Robinson about

Lewis's excessive force complaint because she wrote the following nonsensical
response on the informal resolution: "I did not hit any [sic] and witness to no one

hitting [sic] any inmates." She then signed and dated her statement "June 14, 2016."

Id.

        Lewis's Step Two grievance was denied on October 9, 2016. 1 Doc. 56 at 4.

Although the signature on the response to the grievance is illegible, it appears that

the "decision maker" was Warden Randall Watson,2 who stated the following

reasons for denying it

       Cpl. Sanders ... did not witness Sgt. Robinson strike you. Sgt.
       Robinson advises that at no time did she strike you with a closed fist
       .... According to security logs ... you ... were escorted out of cell
       #321 at 10:50 a.m., not 10:30 a.m. Due to the date and time frame
       you alleged video footage could not be obtained for viewing to
       support you [sic] allege [ sic] allegation. Therefore, I find this issue
       without merit.

       From this response, it appears that Warden Watson may have talked to another

unnamed individual about why there was no preserved video of the incident. This

unnamed individual appears to have investigated the matter and determined that,



       1
          Under ADC regulations, a Step Two grievance is supposed to be decided within "20
working days ofreceipt (or less if an emergency situation)." ADC Administrative Directive 14-16
§ IV(F)(7) (Doc. 15-1 at JO). And "the entire [three-step] grievance procedure should be completed
within seventy-six (76) working days." AD 14-16 § IV(G)(9) (Doc. 15-1 at 13) (emphasis added).
To date, no explanation has been provided for the long delay, of over 90 days, in ruling on Lewis's
Step Two grievance.
       2
          According to Director Dexter Payne's Step Three Decision affirming the denial of
Lewis's grievance, the Step Two decision maker was the Warden ofVSM. Doc. 56 at 4. In October
of 2016, the VSM Warden was Randall Watson. See Supplemental Declaration of Randall Watson,
Williams v. York, No. 5:14-CV-281 (E.D. Ark. Nov. 15, 2016) (ECF No. 135-1) ("I [Randall
Watson] have been employed by the Arkansas Department of Correction as Warden of the Varner
Unit during the time period that includes July 2013 to present [November 15, 2016].")
                                                2
back in June of 2016, someone else attempted to locate and preserve the video, using

only Lewis 's approximate time for the incident of "10: 3 0 a. m. " Warden Watson's

cryptic response seems to indicate that, when the individual who initially searched

for the recording of the incident did not see anything taking place at "10:30 a.m.,"

she or he concluded no video needed to be preserved because there was "no

evidence" on the video at "10:30 a.m." to support Lewis's claim that Sgt. Robinson

hit him with her fist. Doc. 56 at 4. Finally, Warden Watson concludes that it is

Lewis's own fault that the video could not be located and preserved because: "Due

to the date and time frame you alleged video footage could not be obtained .... " The

irony of this conclusion will become clear later.

      What is striking about Warden Watson's response is that the individual who

was conducting the investigation into the missing video, in October of 2016, used

the relevant VSM security log to determine that the correct time of the incident was

"10:50 a.m.," not the "approximate" time of 10:30 a.m. that Lewis provided in his

June 10, 2016 "Emergency Grievance." This same security log also was available in

June of 2016, and could have and should have been consulted by the individual who

initially was responsible for locating and preserving the video of this incident. Why

did this individual use only Lewis's "approximate" time of the incident to locate the

video? Why would anyone commit such a blunder when they knew the precise time

of the incident would be recorded in the security log? When this individual saw


                                          3
nothing on the video at the "approximate" time of 10:30 a.m., why did she or he

jump to the startingly illogical conclusion that it must mean there was "no evidence"

the incident occurred? How could anyone who found "nothing" on the video, using

what she or he knew was an "approximate" time of the incident, not recognize that

the security log needed to be reviewed to determine the precise time the incident

took place? All of these as yet unanswered questions are so troubling and so

important because the individual conducting this initial search: (1) knew that failing

to locate and preserve the video of the incident would result in it being overwritten

and destroyed within the next 30 days, in accordance with ADC regulations; and (2)

the way she or he went about trying to locate and preserve the incident violated every

step governing how a video of such an incident was supposed to be located and

preserved, as spelled out in ADC Administrative Directive 14-04 ("AD 14-04"). In

light of these indisputable facts, the explanation given by Warden Watson in his

response is disingenuous at best.

      VSM houses some of the most dangerous and incorrigible prisoners in the

ADC. In my many years on the bench, I cannot recall a single excessive force case

involving a VSM inmate in which the video of the incident was not preserved.

Furthermore, in my experience, the guards and officers at VSM are among the most

experienced and best trained employees in the ADC. This raises even more questions

about how and why the video of this incident was not located and preserved.


                                          4
       On May 24, 2021, Lewis filed a Motion to Compel Defendants to allow him

to review AD 14-04, and take notes on its content. Doc. 87. Defendants vigorously

opposed the motion on the ground that AD 14-04 contained "highly confidential

information. . . [about the preservation of recordings of video incidents which]

would pose a security threat" if an inmate were allowed to see it. Doc. 91 at 2.

      In Lewis's Reply, he clarified that he was requesting that Defendants be

compelled to file AD 14-04 with the Court, under seal, so it could review and

determine the relevance of that document. Doc. 93. Lewis argued that AD 14-04

would prove that Defendants deliberately and intentionally did not follow the

specified steps for locating and preserving the video to insure it would later be

overwritten and destroyed.

      On June 3, 2021, I entered an Order compelling Defendants to file a copy of

AD 14-04, under seal, so I could determine if the document contained: (1) "highly

confidential information" that "would pose a security threat" if released; and (2)

evidence supporting Lewis's position that Defendants willfully and deliberately

ignored AD 14-04 to avoid preserving the video of the excessive force incident.

      On June 16, 2021, Lewis filed a Motion for Sanctions based on Defendants'

willful and intentional destruction of the video. Doc. 100. He argued the Court

should impose as a sanction either a default judgment on the issue of liability or an

adverse inference instruction to the jury based on Defendants' spoliation of evidence


                                          5
crucial to proving his excessive force claim. In their Response, Defendants argue

that Lewis's Motion for Sanctions should be denied. Doc. 105.

      I have now carefully reviewed AD 14-04. I do not find much in its contents

that might "pose a security threat" if it were made known to prisoners, and even less

that qualifies as "highly confidential" information. Administrative Directive 14-04

casts grave doubt on the truthfulness of Warden Watson's explanation of why the

video of the June 9, 2016 incident was not preserved. It also is directly relevant to

whether Defendants are guilty of spoliation of evidence.

      The relevant provisions of AD 14-04 are set forth below:

                                   CONFIDENTIAL

      SUBJECT: Surveillance (Visual and/or Audio) Recordings

      NUMBER: 14-04                                        SUPERCEDES: 12-17

      APPLICABILITY: All staff responsible for the maintenance and disposal of
      records utilized by the Department of Correction

      REFERENCE: AR 017 Critical Incident Review:       PAGE 1 OF 11
                  AD - Records Retention

      APPROVED: Original signed by Ray Hobbs EFFECTIVE DATE: 01/10/2014

      I.    POLICY:

            It shall be the policy of the Department of Correction to maintain
            surveillance recordings that document reported serious
            incidents/grievances/and/or unusual occurrences of the agency
            and facility operations for a period of seven (7) years.

      ********************

      II.   DEFINITIONS:
                                          6
       A. Serious incidents/unusual occurrences - shall mean, but is not
          limited to: escapes, riots, planned force movements,
          uprisings, work strikes, homicides or deaths other than by
          natural causes, hostage situations, natural disasters, chemical
          spills, fires, major property damage, physical abuse, serious
          injury to inmates or staff, criminal activity, and major
          breaches of security.

       B. Grievance - A grievance procedure is an administrative
          means for the expression and resolution of inmate problems
          and complaints. The mechanism is designed to solve the
          problem at the lowest level, as immediately as feasible, and
          in a manner that is fair, reasonable and consistent with the
          Department of Correction's mission.
          ********************
III.   PROCEDURES:

       A. Surveillance Administration

          Each facility/unit Warden shall assign a Surveillance
          Administrator. The Surveillance Administrator shall be
          responsible for the retrieval, surveillance monitoring
          compliance, system maintenance monitoring, retention, and
          disposal of surveillance recordings in accordance with the
          agency approved procedures.
          Administration shall include but is not limited to:

             • Supervising the download of recorded surveillance
               events and maintaining local file storage from camera
               surveillance and hand-held equipment;

             • Local file storage to include a monthly electronic folder
               of all recorded facility/unit recordings and backups;

             • System integrity insuring required records are retained,
               managed and disposed of.

         ********************
       C. Storage of Recordings
                                   7
********************
   3. All surveillance recordings of serious incidents/unusual
occurrences, grievance or allegations of such, will be retained
for seven (7) years or until all litigation is complete.

    4. Retrieved recordings of serious incidents/unusual
occurrences, grievances or allegations of such will be copied
onto a Flash Drive/DVD in a folder identifying the type of
incident, by month and year, and any available eOMIS
tracking number. For example: Varner Unit 06-13; Varner
Unit "Grievances 06-13 GrievanceNU13-0123.
********************
   5.   Incidents will be copied using the following
procedures:

a. Regular Incidents

    Step 1 - Identify the area, date, beginning and ending time
of incident using 005' s or other documents.

   Step 2 - Locate incident on DVS using established
timelines.

  Step 3 - Review the incident in its entirety to msure
beginning and ending timeframes are correct.

********************
   Step 5 - If the entire incident is not within documented
timeframes, the new adjusted times will be documented.

   Step 6 - Add two hours prior to the beginning and two
hours past the ending time of incident and transfer the video
footage for each camera(s) from the DVS to a recordable
computer.

********************
b. Grievance Request



                         8
       Step 1 - Identify the area, date, beginning and ending time
   of incident using Inmate Grievance and attempt to verify with
   005-s or other documents.

      Step 2 - Locate incident on DVS usmg established
   timelines.

       Step 3 - If no incident is located go to Step 6. If incident
   is found continue with Step 4.

      Step 4 - Review the incident in its entirety to msure
   beginning and ending timeframes are correct.

      Step 5 - If the entire incident is not within documented
   timeframes the new adjusted times will be documented.

      Step 6 - Add two hours prior to the beginning and two
   hours past the ending time of incident and transfer the digital
   footage for each camera(s) from the DVS to a recordable
   computer.

   ********************
      Step 9 - Label recording and send to Grievance Officer for
   review and storage.

   ********************

F. Notification of Need for Recording Review

       The Incident/Grievance Officer or designee shall bring to
  the Warden's attention or his/her designee any accusation of
  physical or sexual abuse or allegations involving policy
  violations when reference to a surveillance camera or other
  video system is made in the report. The Incident/Grievance
  Officer or designee will IMMEDIATELY download the
  corresponding surveillance recording of the identified area.
  This recording will be stored using the eOMIS generated
  tracking number in the requesting file.



                             9
        After Lewis filed his July 10, 2016 Emergency Grievance, the VSM

Surveillance Administrator and his subordinates unquestionably did not comply with

the required steps to locate and preserve the video, as stated in AD 14-04 §

III(C)(5)(b)(Steps 1, 3, 6, and 9). If they had done so, the video of the June 9, 2016

incident would have been located and preserved. 3

        I conclude that Lewis has made a sufficient showing to justify a spoliation

hearing to determine if he is entitled to an adverse inference jury instruction on

Defendants' actions that resulted in the destruction of the video of the alleged

excessive force incident. I further conclude that Lewis has not made a sufficient

showing to justify the Court entering a Default Judgment against Defendants. See

Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir. 2014) (sanction

of default judgment is appropriate only when there is an order compelling discovery,

a willful violation of that order, and prejudice to the other party); Allen v. Tobacco

Superstore, Inc., 475 F.3d 931,936 (8th Cir. 2007) (default judgment is a drastic

sanction and is not favored).

       The spoliation hearing will take place before United States District Judge

Billy Roy Wilson on July 21, 2021 at 2:00 p.m., in the Richard Sheppard Arnold


       3
         It is hard to envision a more comprehensive step-by-step process for locating and
preserving videos of incidents that take place at ADC facilities. For example, in this case, even if
the person who tried to locate and preserve the video of this incident saw nothing to preserve using
the approximate time of "10:30 a.m.," she or he was required to preserve two hours of the video,
before and after "10:30 a.m." so it could be later reviewed to make certain the incident did not take
place before or after what might be an inaccurately recorded time of the incident.
                                                 10
United States Courthouse, Courtroom #4C, 500 West Capitol Avenue, Little Rock,

Arkansas 72201. Lewis will appear and participate in the hearing via video

conferencing.

       In addition to the witnesses Defendants may call, the Court directs counsel for

Defendants to have the following witnesses available to testify: (1) "Sgt. J. Jackson,"

who denied Lewis's informal resolution; (2) Warden Randall Watson, who denied

grievance # VSM16-02012 on October 9, 2016 (Doc. 56 at 4); 4 (3) the "Chief

Deputy/Deputy/Assistant Director" who denied Lewis's Step Three appeal; (4) the

VSM Surveillance Administrator and all other employees who initially tried but

failed to locate and preserve the video of the incident after Lewis submitted his June

10, 2016 Emergency Grievance; (5) all VSM employees who may have seen the

video of the June 9 excessive force incident before it was destroyed; and (6) all VSM

employees who are referred to in Warden Watson's decision dated October 9, 2016,

as having gone back in October 2016, to locate the video and who checked the

security logs, and determined that Lewis was escorted out of his cell "at 10:50 a.m.,

not 10:30 a.m.," and then reported that information back to the decision maker who

signed the October 9, 2016 decision denying Lewis's grievance.




       4
         If Defendants contend that it was not Warden Watson whose signature appears on the
"Warden/Center Supervisor's Decision" dated October 9, 2016, counsel for Defendants is directed
to have available as a witness the "Warden/Center Supervisor or Designee" whose signature does
appear.
                                              11
      Lewis's Motion for Sanctions (Doc. 100) is held in abeyance until after the

July 21, 2021 spoliation hearing.

      SO ORDERED, this ~ day of July, 2021.




                                     UNITED~ TATES MAGI~E




                                       12
